Citation Nr: 1118507	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Joseph W. Eustace, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard from June 1965 to June 1971 with active duty for training (ACDUTRA) from October 10, 1966 to February 20, 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  When resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is attributable to noise exposure during active service.    

3.  When resolving all reasonable doubt in the Veteran's favor, the preexisting hearing loss disability in the right ear was aggravated beyond the natural progress during active service.      


CONCLUSIONS OF LAW

1.  Given the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  Given the benefit of the doubt to the Veteran, hearing loss in the right ear was aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

In a February 2009 VA Form 21-526, the Veteran reported that he was exposed to loud noise from the firing of 105 and 155 howitzer artillery guns.  In a June 2009 personal statement, he reported that from June 1965 to June 1971, he served in an artillery battalion as a wireman/radioman for the howitzers.  As a result, the Veteran asserts that his tinnitus and hearing loss disability in the right ear results from acoustic trauma stemming from exposure to artillery noises during active service.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) field communications crewman.  His discharge report from the Army National Guard, via a NGB Form 22, shows that he is the recipient of an expert rifle M-1 badge.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service.    

A.  Tinnitus

Review of the Veteran's service treatment records is silent as to any complaint, treatment, or diagnosis for tinnitus.  After separation from service, the Veteran was diagnosed with tinnitus in a March 2006 private treatment record.  

In April 2009, the Veteran underwent a VA audiological examination, which notes the Veteran's complaint of bilateral tinnitus.  He reported a constant "buzz" in both ears which varies in pitch and intensity and that onset began approximately 40 years ago.  The Veteran also denied occupational and recreational noise exposure, and that he is a retired police officer and utilized hearing protection devices during fire arm qualifications.  After noting review of the claims file and the Veteran's exposure to artillery and rifle fire during military exercises without hearing protection, the audiologist opined that the Veteran's tinnitus is not caused by or a result of acoustic trauma.  

Most recently, at the January 2011 personal hearing, the Veteran testified that he began to notice his tinnitus a year before discharge.  He described his tinnitus, again, as a buzzing sound in both ears lasting from about 40 to 50 seconds.  The Veteran also denied being given any type of hearing protection from the National Guard and that his civilian occupation at the time was an accident records clerk of motor vehicles.      

After review of the evidentiary record, the Board concludes that service connection is warranted for tinnitus.  The Board is certainly aware that there are no service treatment records to substantiate the Veteran's reported complaints of ringing in the ears during active service.  However, the Veteran is competent to report that he was exposed to acoustic trauma during active service, which is supported by the fact that his MOS was a field communication crewman and he received an expert rifle badge.  Thus, the Board conceded such exposure in service.  It must be noted that the Veteran is not, on the other hand, competent to state that his tinnitus was incurred during active service, as that requires a medical opinion or requires objective medical evidence.  Regardless, there is no reason for the Board to question the Veteran's credibility in this case, particularly when the April 2009 VA audiologist supports the finding that the Veteran was in fact exposed to artillery and rifle fire during military exercises.  

Additionally, the Veteran provided multiple consistent statements as to continuity of symptomatology regarding his tinnitus and active military service.  As stated above, the Veteran told the April 2009 VA audiologist that onset began 40 years ago, and at the January 2011 personal hearing, he testified that onset began a year before discharge from active service.  The Board acknowledges that the Veteran asserts his tinnitus during active military service, thus, the Board finds his statements to be credible.  See Caluzaa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.).  The evidence of record is void of any intercurrent event or injury, and there is no evidence of record to suggest that the Veteran was exposed to post service occupational or recreational noise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility.  38 C.F.R. § 5107(b) (2010); Gilbert, 1 Vet. App. at 53-56.  Given the facts of this case, and resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for tinnitus.    

B.  Hearing Loss in the Right Ear

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West Supp. 2010).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

Review of the Veteran's service treatment records reflects a diagnosis for hearing loss in the right ear.  The record includes an October 1966 examination to report for ACDUTRA.  On audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
15 (25)
20 (30)
45 (55)
45 (50)

(Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  So, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.).  There was also a notation of "partial deafness in the right ear".  In an accompanying October 1966 report of medical history, the Veteran marked yes for having a history of hearing loss.  

A February 1967 examination was conducted at the time of completion of ACDUTRA.  On audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
40 (50)
40 (45)

In an accompanying February 1967 report of medical history, the Veteran again marked yes for having a history of hearing loss and there was a notation of "punctured ear drum of the right ear."  

Upon separation from the National Guard, the Board notes that an August 1970 report of medical history documents that the Veteran had mumps as a child with sequelae and a punctured right ear drum since the age of five with diminished hearing.  

Most recently, March 2006 and June 2007 private audiological examinations show that the Veteran has a hearing loss disability in the right ear for VA purposes.  The Veteran also underwent an April 2009 VA audiological examination in which he was diagnosed with hearing loss in the right ear as well.  In a January 2010 addendum, the April 2009 VA audiologist noted review of the Veteran's claim file and opined that the Veteran's hearing loss in the right ear did exist prior to military service and that this disability may have been aggravated therein.  

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West Supp. 2010); 38 C.F.R. §§ 3.306(a), (b) (2010).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West Supp. 2010); 38 C.F.R. § 3.306(b) (2010).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2010).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

After review of the evidentiary record, the Board finds that service connection for hearing loss in the right ear is warranted.  The October 1966 examination report shows evidence of a hearing loss disability in the right ear upon reporting for ACDUTRA.  After completion of his ACDUTRA, the Veteran's auditory threshold at the 500 Hertz range showed an increase from 20 to 30 decibels.  Furthermore, in a January 2010 addendum, the VA examiner opined that the Veteran's pre-existing hearing loss disability in the right ear may have been aggravated by his active military service.  There is no other competent medical opinion to the contrary.

Therefore, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss in the right ear underwent aggravation beyond the normal progression and service connection for a hearing loss disability in the right ear is warranted on that basis.    


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hearing loss in the right ear is granted.



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


